DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed August 11, 2022 have been fully considered but they are not persuasive in view of the new grounds of rejection set forth below addressing the amendments made to the claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 depends on claim 4, which has been cancelled. Therefore, it is unclear what subject matter is included in claim 5. The examiner interprets the claim to be dependent on claim 1.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 depends on claim 4, which has been cancelled. Therefore, the claim fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, and  6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frion et al (US 20090132040) in view of Saal et al (US 20090259126).
Regarding claim 1, Frion et al (hereafter Frion) discloses device for delivering an element to Schlemm's canal of an eye of a patient (paragraph 0049), the device comprising: a housing (302); a cannula (102) extending from the distal end of the housing (figure 14), the cannula comprising a curved distal portion (figure 14, paragraph 0048) having a curvature sized and configured to align with a curvature of Schlemm's canal; a tube (120, 308, 304) movably disposed in the cannula, a proximal end of the tube being disposed in the housing (figure 14); and a tracking wheel (336, 332, both are circular members rotated about an axis to advance and retract the push tube and carrier with respect to the housing) supported by the housing and operable to move the tube within the cannula and to deliver the element into Schlemm's canal (paragraph 0060). Frion discloses a rotatable component supported by the housing and adapted to control rotation and orientation of the tube disposed within the cannula with respect to the housing, but does not disclose the rotatable component controls rotation and orientation of the cannula. Saal et al (hereafter Saal) teaches a medical catheter comprising a housing, a cannula (102) extending from the housing, a tube movably disposed in the cannula (102), and a rotatable component (106) having a directional indicator (148) supported by the housing adapted to control rotation and orientation of the cannula with respect to the housing as an alternative to rotating the inner tube (paragraph 0099), such that at any point the physician can track rotation while the device remains within the body of the patient. Therefore, since the distal end of the cannula of Frion is shaped in order to align with a curvature of Schelmm’s canal and Saal teaches it was known in the art at the time of the invention to rotate a rotatable component to rotate the position of a cannula as an alternative to rotation of the inner tube, it would have been within the level of one with ordinary skill in the art at the time of the invention to make the rotatable component of Frion rotate the cannula rather than the tube as an alternative to control rotation and orientation thereof in order to properly track and position a device during a procedure while the device is within the body of a patient, and it has been held that mere reversal of art-recognized equivalents at the time of the invention involves routine skill in the art.  
Regarding claim 3, Frion in view of Saal teaches all of the limitations set forth in claim 1, wherein the tracking wheel is adapted to move a rack (208) proximally and distally within the housing, the rack operably connected to the tube (figure 11, paragraph 0054).
Regarding claim 5, Frion in view of Saal teaches all of the limitations set forth in claim 4, wherein the rotatable component has gripping features (the limitation ‘gripping features is sufficiently broad to encompass the exterior surface of 336 and 332 allowing a person to hold the handles and advance the carrier and implant, paragraph 0060).
Regarding claim 6, Frion in view of Saal teaches all of the limitations set forth in claim 1, wherein the cannula further comprises a beveled distal tip (figure 4).
Claims 2, 3, and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frion et al (US 20090132040) in view of Saal et al (US 20090259126) as applied to claim 1 above, and further in view of Wu et al (US 20050060016).
Regarding claims 2, 3, and 5, Frion in view of Saal teaches all of the limitations set forth in claim 1, but does not disclose the tracking wheel comprises gears. Wu et al (hereafter Wu) discloses a delivery system for medical devices wherein the handle comprises a gear rack 70, tracking wheel 18 comprising a gear and gripping features (figure 5), wherein the gears of the tracking wheel and the gear rack provide an alternative mechanism for advancing and retracting a distal member of the delivery system. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to substitute the tracking wheels of Frion in view of Saal, with a tracking wheel comprising gears and a gear rack, as taught as a known handle advancement and retracting mechanism at the time of the invention by Wu, since it has been held that substituting art-recognized equivalents at the time of the invention involves routine skill in the art. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/Primary Examiner, Art Unit 3771